TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00123-CV


                                  Caroline Johnson, Appellant

                                                 v.

                                   Michael Johnson, Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 90162, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 26, 2020. On September 21, 2020,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by October 1, 2020, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Prosecution

Filed: December 3, 2020